                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    April 3, 2020

By ECF

The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse, Room 1506
40 Foley Square
New York, New York 10007

                      Re:     United States v. Mayur Rele,
                              19 Cr. 842 (RA)

Dear Judge Abrams:

       Pursuant to the Court’s Order dated March 25, 2020, the parties have conferred and
provide the following status update to the Court.

   1.   Discovery Status Update.

        Since the Government submitted its February 12, 2020 letter to the Court, the
Government made two large document productions to defense counsel on February 14, 2020 and
March 27, 2020. The March 27, 2020 document production consisted of the entire contents of
the defendant’s devices seized from the defendant’s residence, which amounts to roughly 10
terabytes of data. The discovery materials that remain to be produced are the subset of materials
deemed by FBI to be responsive and seized pursuant to both search warrants for the defendant’s
residence and the Accounting Firm. In the Government’s February 12, 2020 letter to the Court,
the Government had advised that it expected that the FBI’s responsiveness review of these
materials would be completed by the end of May 2020. Although FBI is continuing to diligently
review these voluminous materials while working from home due to the coronavirus pandemic,
some of these materials require review using equipment in FBI’s office. Accordingly, the
Government now expects that FBI’s responsiveness review of these materials will be completed
and produced to defense counsel by the end of June 2020.

   2. Proposed Pretrial Motions Schedule.

        Defense counsel has advised that she does not anticipate beginning her review of the
Government’s March 27, 2020 document production for a few weeks because she requires the
assistance of technology support personnel, who will not be in the Federal Defenders’ office due
to the coronavirus pandemic, to load it. Given that the March 27, 2020 document production is
voluminous, and that the Government will producing additional documents at the end of June
Hon. Ronnie Abrams
April 3, 2020
Page 2

2020, defense counsel anticipates needing a few months to review this discovery in order to
determine if any pretrial motions will be filed. Accordingly, the parties propose the following
schedule for pretrial motions: Defense pretrial motions due on September 14, 2020, Government
responses due on October 12, 2020, and Defense reply due on November 2, 2020.

      3. Trial Availability.

        The parties are available for trial in this case beginning in March 2021. With defense
counsel’s consent, the Government seeks an exclusion of time from the Speedy Trial Clock
between April 3, 2020 and the trial date so that the Government can continue to produce
discovery, defense counsel and the defendant can review that discovery to determine if any
pretrial motions are to be made, and the parties can litigate any motions, prepare for trial, and
engage in discussions about a pretrial disposition.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                              By:     s/ Kristy J. Greenberg
                                                      Kristy J. Greenberg
                                                      Assistant United States Attorney
                                                      (212) 637-2469

cc:      Ariel Werner, Esq. (by ECF)


 Application granted. The Court adopts the parties' proposed motion schedule.
 Trial is scheduled for March 1, 2021. A final pretrial conference is scheduled for
 February 26, 2021 at 3:00 p.m. Pretrial submissions shall be due by February 5,
 2021 and any responses shall be due by February 12, 2021. Time is excluded until
 March 1, 2021, under the Speedy Trial Act, pursuant to 18 U.S.C. 3161(h)(7)(a).

 SO ORDERED.


 ______________________________
 Ronnie Abrams, U.S.D.J.
 April 6, 2020
